Citation Nr: 0534610	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  99-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the hips, 
legs and/or low back secondary to the service-connected right 
knee disability.

(The issue of entitlement to an evaluation in excess of 30 
percent for the right knee disability was the subject of a 
decision issued in December 2002.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active military duty from June 1957 
to April 1959.  This case originally came to the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO) that, in part, denied the 
appellant's claim of entitlement to service connection for 
arthritis of the hips, legs and low back claimed as secondary 
to the right knee disability.  The Board remanded the case to 
the RO in January 2001 for additional development.  After the 
RO returned the case to the Board, the Board subsequently 
obtained a VA expert medical opinion from an orthopedist.  
That opinion has been received and shared with the 
appellant's representative; the case is now ready for 
appellate review.


FINDING OF FACT

The appellant's right knee disability did not cause or make 
chronically worse any arthritis of the hips, legs and/or low 
back.


CONCLUSION OF LAW

The appellant does not have arthritis of the hips, legs 
and/or low back that is proximately due to, or the result of, 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his secondary service connection 
claim by correspondence dated in April 2001, as well as the 
January 2001 Board remand; these documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  

In addition, in the September 1999 Statement of the Case 
(SOC), and the various Supplemental Statements of the Case 
(SSOC), the RO informed the appellant about what the evidence 
had to show to establish entitlement to secondary service 
connection.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

Even though the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's secondary service connection claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The Board obtained an expert medical 
opinion.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, there is no duty to assist or 
notify that is unmet.

All relevant facts with respect to the claim addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

The appellant contends that his service-connected disability 
of the right knee has either caused or aggravated his current 
arthritis of the hips, legs and low back.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim and the appeal is denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Review of the evidence of record reveals that the appellant 
has been service-connected for a medial meniscectomy of the 
right knee with traumatic arthritis since November 1979.  He 
has undergone two right knee operations.  

The appellant underwent a VA medical examination in December 
1980.  There was some crepitation on motion of both knees, 
slightly more pronounced on the right than the left.  Both 
knees flexed normally to 140 degrees and extended to zero 
degrees without pain on motion.  A private physician note, 
dated in February 1983, indicates that the appellant had 
fallen on some ice at his job approximately one year earlier 
that resulted in pain in the dorsal spine; he had a dorsal 
spine compression fracture at about T7.  The physician noted 
that the appellant would be more prone to have degenerative 
disc disease in this area, as well as arthritis.  In December 
1986, the appellant complained during a VA clinic visit that 
his right knee was bothering his right hip and back; no 
follow-up was found to be clinically necessary.  In March 
1988, the appellant complained to his private doctor about 
his knees, hips and lower back.  On physical examination, he 
was generally stiff.  He was neurologically intact.  X-rays 
of his knees and pelvis showed a little osteoarthritis in 
each area.  An August 1988 VA consultation report indicates 
that the appellant walked with a mild limp on the right.  A 
September 1989 private treatment note indicated that the 
appellant was experiencing pain in his back and legs.

A January 1990 VA clinic note indicates that the appellant 
complained of pain in his lower back and legs for three to 
four years.  He was noted to have a history of back injury 
and knee injury.  Radiographic examination revealed 
degenerative changes with anterior spurring of the lumbar 
spine.  The appellant underwent a VA medical examination in 
March 1991; he complained of back, hip and knee pain that he 
related to his right knee disability.  He said that he had 
hurt his back after falling when his right knee gave way.  
There is no indication that the examiner reviewed the claims 
file.  On physical examination, the appellant walked with a 
slow antalgic gait pattern.  The examiner rendered diagnoses 
of chronic low back pain with degenerative disease, 
exacerbated secondary to a fall when the right knee buckled 
and degenerative joint disease of the left knee with probable 
exacerbation of degenerative disease by over-use syndrome of 
the left knee secondary to the right knee condition.

The appellant underwent a VA medical examination in June 
1999; he complained of chronic knee pain and said that his 
knee gave way.  On physical examination, the appellant moved 
about with a painful limp on the right.  No ligamentous 
instability was demonstrated.  

Radiographic examination of each hip was accomplished in 
October 1999.  There was no evidence of any significant bony 
abnormality or joint abnormality.  The clinical impression 
was negative study.

The appellant underwent another VA medical examination in 
June 2001; the examiner reviewed the claims file.  The 
examiner noted there was a history of a fall with a back 
injury in 1982, and again in 1987.  The appellant complained 
of pain in back, hips and knees.  He moved about somewhat 
slowly and stiffly.  Weight-bearing was painful.  
Radiographic examination revealed moderate degenerative 
disease of the lumbar spine, normal right and left hips and 
mild degenerative disease of the left knee.  The examiner 
diagnosed arthralgias of the low back, hips and left knee 
secondary to degenerative joint disease.  The examiner opined 
that these arthralgias were due to degenerative joint disease 
rather than the service-connected right knee disability.  The 
examiner indicated that the falls in 1982 and 1987 could 
conceivably been due to the knee giving way, although the 
appellant gave a history of slipping on a rug.  Overall, the 
examiner found that the appellant's arthritic complaints were 
a byproduct of the aging process as opposed to being "due 
to" right knee disability.

Because the Board is prohibited from substituting its own 
unsubstantiated medical opinions (see Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991)), in August 2005, the Board 
requested a medical opinion pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive.  This orthopedic opinion was 
rendered in September 2005.  (That same month, the appellant 
and his representative were provided a copy of this opinion 
and they were given 60 days in which to respond to the 
opinion.)  

After reviewing the claims file, the orthopedist stated that 
the June 2001 VA examination had shown no changes or 
pathology in the hips, lumbar spine or left knee that were 
unusual in a patient of the stated age, lifestyle and 
occupational history.  The reviewer concluded that the 
appellant's right knee disability did not aggravate or 
contribute to or accelerate the degenerative process in the 
hips, the low back or the left knee.  The examiner stated 
that the x-rays of those areas did not bear the hallmarks of 
asymmetric or unilateral wear that could be produced by an 
unbalanced gait.  The x-ray findings, instead, in conjunction 
with the clinical findings, suggested that the appellant's 
arthritic changes were produced by his aging body, lifestyle, 
occupational stresses and hereditary predisposition.  The 
reviewer noted that an antalgic gait or altered gait has 
probably intermittently stressed the lumbar spine in the form 
of recurrent lumbar strain, but that such a gait is unlikely 
to have produced structural or degenerative alterations.

The Board finds that the preponderance of the evidence is 
against the appellant's secondary service connection claim.  
Nowhere in the medical records concerning the consultations 
and treatment the appellant received during service or after 
service is there found any clinical notation suggesting that 
the appellant's right knee degenerative joint disease was in 
any way linked to any left knee disorder, right or left hip 
or leg disorder or low back disorder.  There is no competent 
medical opinion of record that provides an etiologic link, 
whether by causation or by aggravation, between the 
appellant's current left knee, hip or low back pathology and 
his right knee disability.  The Board does not find the 
conclusions of the March 1991 VA examiner on this point to be 
probative because the examiner did not review the claims file 
before rendering his opinion and thus that opinion is not 
sufficient to support the claim.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  

The Board has considered the appellant's written statements, 
as well as the written statements of his representative, 
submitted in support of his argument that his current hip, 
left knee and low back disorders are etiologically related to 
his right knee disability.  To the extent that such 
statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired pathology and the appellant's right knee disability.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999).  

The language of 38 C.F.R. § 3.310 requires consideration of 
whether service-connected disability has made the claimed 
disability chronically worse, even if the service-connected 
disability did not cause the claimed disability.  However, in 
this case, there is no competent medical evidence of record 
to suggest that the appellant's right knee disability has 
either caused or aggravated any left knee, right or left hip 
or leg or spine disorder.  In fact, a VA orthopedist and a VA 
medical examiner have each opined that there is no 
relationship whatsoever to the right knee disability.  The 
Board concludes, therefore, that the evidence does not 
support the finding, in the sense that Allen represents, of a 
nexus between the appellant's service-connected right knee 
disability and any left knee, right hip or leg, left hip or 
leg or low back pathology.  Likewise, the evidence does not 
support a finding of any causal connection.  The 
preponderance of the evidence is therefore against the 
secondary service connection claim for the arthritis of the 
left knee, either hip and the low back.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each part of the 
appellant's secondary service connection claim.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).`


ORDER

Secondary service connection for arthritis of the left knee, 
hips, legs and/or low back is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


